significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ' m4 hl re ein ’ taxpayer this letter constitutes notice that conditional approval has been granted for your request for a 10-year extension for amortizing the unfunded liabilities for the above-named plan which are described in sec_442 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa specifically this approval applies to the amortization base created as of _by combining the amortization charge bases in the funding standard may account as of that date in accordance with proposed regulation b -1 d the extension is effective with the plan_year beginning may this approval is subject_to the following conditions for plan years beginning may and may the schedule bs form are amended and refiled incorporating the extended amortization period and reflecting only those employer contributions attributable to hours worked within the applicable_plan year copies of the amended schedule bs for the plan years beginning may plan years the schedule b for a given year will reflect only those employer contributions attributable to hours worked within that plan_year of this office at the address shown below in addition for all future are provided to - and may acredit balance is maintained in the funding_standard_account that is at least as large as the pseudo credit balance for each year the agreement is in effect beginning with may for this purpose the pseudo-credit balance means a hypothetical credit balance developed by determining the reduction in the net amortization charge for the extended base each year that is solely due to the difference between the valuation interest rate and the interest rate under sec_6621 of the code and amortizing each such reduction over a period of years using the valuation interest rate the resulting amortization amounts are accumulated with interest at the valuation interest rate to derive the pseudo credit balance at each valuation_date if the plan is in reorganization within the meaning of sec_418 of the code in any future year a notional credit balance is maintained equal to the credit balance that would have existed in the funding_standard_account absent any reorganization charges in this situation the plan is considered to meet this condition as long as the notional credit balance rather than the actual credit balance is at least as large as the pseudo credit balance the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of may contributions attributable to hours worked prior to the applicable_valuation_date is and counting only those employer a b _inclusive and nolessthan _ for each valuation_date from may may for each valuation_date subsequent to may than the required funded ratio as of the previous valuation_date for example because the required funded ratio as of may funded ratio must be at least may is higher than the required rate for that year the as of _regardless of whether the actual funding ratio in any prior year _is and at least noless than as of may greater through that the extension remains in effect starting with the plan for each plan_year a copy of the actuarial valuation report including year beginning may the development of the pseudo credit balance required at the end of the plan_year and the schedule b form for each plan_year are provided to the for other individual service this information is to be sent to designated by the service by january of the calendar_year following the end of the plan_year by fax at or to the following address ' ro if any one of these you accepted these conditions by letter dated july conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the fund may cause the actual experience of the plan to fail the funded ratio condition ie the third condition above an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification is considered another ruling_request and would be subject_to an additional user_fee the extensions of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate _ sec_101 of reorganization rlan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the plan is a multiemployer defined_benefit_plan the interest rate applicable for the remaining amortization period of the amortization base for which the extension would be granted is the rate determined under sec_6621 for each plan_year during which the extension is in effect as of may the market_value of plan assets was approximately equal to of the present_value of accrued_benefits under the plan the plan experienced substantial investment losses in the three years preceding may decline in active plan membership as a result employer contributions have been insufficient to cover the normal_cost and net amortization charges in the plan’s funding_standard_account and the plan’s credit balance was exhausted by april schedules b filed for the deficiencies in the funding_standard_account for both years had the actuary not reported contributions that were based on hours worked in later years plan years would have shown coupled with a and ' ' the following steps have been taken in response to plan’s funding issues e e e the plan was amended to freeze the existing benefit formula based on a percentage of employer contributions effective as of august replace it with a less costly formula dollar_figure employment since this amendment was done on a wear-away basis it essentially eliminated future benefit accruals for virtually all existing participants no other plan was established or enhanced to replace these benefit accruals per hour worked in covered and ' employer contributions were significantly increased from dollar_figure as of may a increase in a 5-year period per hour worked effective may to dollar_figure per hour worked _ representing benefit levels in the health welfare fund were significantly reduced effective october fund the pension_plan with the intention of using the resulting cost savings to help according to information submitted with the request if the extension is not granted the potential increases in employer contributions necessary to avoid funding deficiencies and the excise_taxes that would result if funding deficiencies are not avoided could lead to a loss of jobs for the employees covered by the plan the work done by these employees is project-based and the plan’s representative believes it would be relatively easy for employers to find other sources of labor if the hourly cost including plan contributions becomes too expensive this would result in a reduction of the employer contributions to the plan and a substantial risk to the voluntary continuation of the plan also it would be adverse to the interest of plan participants not only because of the loss of employment but also because a further reduction in pension benefits and or other drastic measures would need to be implemented to correct the plan’s funding situation accordingly extensions would not be adverse to the participants in the aggregate moreover the fund’s authorized representative has submitted a projection of pension funding under a scenario which incorporates a 10-year amortization extension and years to amortize the decreases that occur each year in the minimum contribution requirements resulting solely from differences between the valuation rate and the b rate as well as a possible increase in the employer_contribution rate to dollar_figure per hour effective may however because the prospects for recovery are uncertain and because the plan is under-funded we are granting these extensions subject_to the conditions listed above this scenario meets the conditions mentioned above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any - ca ’ amendment that'increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa we have sent a copy of this letter to the manager ep classification in’ to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office wo if you require further assistance in this matter please contact sincerely yours welladz james e ‘holland jr manager employee_plans technical
